963 F.2d 368
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Craig O. COPLEY, Defendant-Appellant.
No. 91-7142.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 20, 1991Decided:  May 27, 1992

Craig O. Copley, Appellant Pro Se.
Eileen G. Coffey, Office of the United States Attorney, Raleigh, North Carolina, for Appellee.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Craig Copley, a detainee at the United States Medical Center for Federal Prisoners in Butner, North Carolina, appeals the denial of his motion for a hearing to determine whether he should be discharged.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Copley, No. CA-90-47-HC (E.D.N.C. June 10, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We do not read the district court's disposition to preclude Copley from refiling his motion, whether it is considered as a habeas corpus motion for release from Butner,  see Souder v. McGuire, 516 F.2d 820, 823 (3d Cir. 1975), or as a motion under 18 U.S.C. § 4247(h), now that Copley's appeal to this Court has been decided.  See United States v. Copley, 935 F.2d 672 (4th Cir. 1991)